Title: To George Washington from Thomas Lee, 20 July 1789
From: Lee, Thomas
To: Washington, George



Dear sir
Dumfries [Va.] July 20th 1789

From the arrangements in collecting the duties on Imports I observe this place is made a port of entry delivery & clearance. That there is also to be appointed here a collector, surveyor, &c. If in this first mentioned place you think proper to appoint me, it not being already engaged, I shall be glad to serve, and will use my best endeavors to a faithful execution of the trust.
Mrs Lee joins me in affectionate respects to Mrs Washington and yourself and I have the honor to be Dear Sir Your most Obedient Hble Servt

Thos Lee

